In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00059-CR
                               __________________

                          TORYE DORSEY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                      Trial Cause No. 19-32697
__________________________________________________________________

                          MEMORANDUM OPINION

      In July 2019, a grand jury indicted Appellant Torye Dorsey (“Appellant” or

“Dorsey”) for possession of a firearm by a felon, a third-degree felony. See Tex.

Penal Code Ann. § 46.04(a), (e). Dorsey pleaded “no contest” and waived his right

to a jury trial. In November 2019, the trial court deferred adjudication of guilt and

placed Dorsey on community supervision for ten years.

      In 2021, the State filed a motion to revoke and alleged that Dorsey had

violated three terms of his deferred community supervision. At a hearing on the

                                         1
motion to revoke, Dorsey pleaded “true” to the allegations, and the trial court reset

sentencing until the trial court could obtain an updated report on Dorsey’s probation.

At a later hearing and based on Dorsey’s disciplinary reports from jail, the trial court

rejected the plea agreement which would have capped Dorsey’s punishment at three

years. The trial court explained that Dorsey would have the opportunity to withdraw

his earlier pleas of “true,” and reset the hearing for sentencing. At the sentencing

hearing, Dorsey confirmed he did not want to withdraw his earlier pleas of “true”

and he wanted to proceed with sentencing. The trial court found that Dorsey entered

his pleas of “true” freely and voluntarily, found the evidence sufficient to find

Dorsey guilty of the offense of third-degree felony possession of a firearm by a felon,

revoked Dorsey’s community supervision, and sentenced Dorsey to five years in

prison. Dorsey appealed.

      On appeal, Appellant’s court-appointed attorney filed a brief stating that he

has reviewed the case and, based on his professional evaluation of the record and

applicable law, there are no arguable grounds for reversal. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We

granted an extension of time for Dorsey to file a pro se brief, and we received no

response from Dorsey.

      Upon receiving an Anders brief, this Court must conduct a full examination

of all the proceedings to determine whether the appeal is wholly frivolous. Penson

                                           2
v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744). We have reviewed

the entire record and counsel’s brief, and we have found nothing that would arguably

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App.

2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error

but found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”). Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991). We affirm the trial court’s judgment.1

      AFFIRMED.



                                                     _________________________
                                                         LEANNE JOHNSON
                                                               Justice

Submitted on October 17, 2022
Opinion Delivered October 26, 2022
Do Not Publish

Before Golemon, C.J., Horton and Johnson, JJ.




      1
         Dorsey may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3